DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 05/20/2021 has been entered. Claims 1-12 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 05/20/2021 has been received and considered.

Withdrawn Objections/Rejections
	The objection to claim 3 for a minor informality is withdrawn in light of the amendment of 05/20/2021, which corrected the informality.
	The rejection of claims 1-4 under 35 U.S.C. 112(b) as being indefinite for reciting “use” steps as set forth in the previous Office action is withdrawn in light of the amendment of 05/20/2021, which amended the claims to recite steps of administering.
	The rejection of claims 1-4 under 35 U.S.C. 112(a) as set forth in the previous Office action is withdrawn in light of the Budapest Treaty deposit receipts for PTA-1773 and BP-1051 filed with the response of 05/20/2021, along with the statement of 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

As discussed in the previous Office action, the closest prior art to the claimed invention is found in Japanese patent application JP 2003-219864 filed by Miyamoto et al., published 08/05/2003 (please note that the page/paragraph numbers cited herein refer to the translated copy of the description of this document provided as an attachment to the previous Office action). Miyamoto teaches the administration of PTA-1773 to plants (see entire document, including, for example, page 19, paragraphs 0083-0085). However, Miyamoto does not teach the additional administration of BP-1051 as instantly recited.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Claims 1-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/21/2021